DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/29/2022.
Claims 1-11 and 20 are cancelled.
Claims 12, 14-19, 21, 23-29, 31 and 32 are amended.
Claims 12-19 and 21-32 are pending.
Claims 12-19 and 21-32 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
112
Due to Applicant’s amendments the prior 112(a) rejections are withdrawn.
103
Applicant added the new matter of ‘machine learning’ only to independent claim 21.
Rose teaches parsing the message using a machine learning engine to determine content of the message, and (column 16, line 25-35)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Rose - In another example, the group-based message may be analyzed (e.g., by itself, with other group-based messages in a conversation primitive) or parsed using a machine learning technique, such as topic modeling, to determine topics associated with the group-based message. (column 16, line 25-35)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “selecting one of the generic emojis or one of the location-specific emojis for inclusion into the messag120. The interface may replace or place next to or nearby a generic emoji and allow for selection of the location-specific emoji for entry into a message. The location-specific emoji may also replace text as the user is typing or on selection of an interface option. The user may revert any changes to generic text and/or emojis through an interface and/or application option within service application 120. … Where emoji determination application 150 determines the location-specific emoji, emoji determination application 150 may then push and/or cause the emoji to be displayed within an interface of user device 110, for example, by displaying with a generic emoji, replacing the generic emoji, placing with text, or replacing text…The location-specific emojis are populated to an interface of the device, at step 410. The emojis may be presented with generic emojis and/or replace generic emojis and may include an option to hide one or more emojis or revert the emojis to their generic form. In some embodiments, the emoji may also replace or be populated next to text that the emoji is meant to replace and/or represent. The emojis may also be added to text that is already entered to a message and/or change the outlook of a generic emoji that has already been added to the message.” The claims recite a possible processors or other devices performing the claimed steps. The claims recite these device making a choice to select an emoji to ass to the message. The specification does not provide this level of choice or autonomy in the claimed devices of the disclosure and recites a user performing a selection. The specification does not provide support for selecting the generic emojis and/or one of the location-specific emojis for inclusion into the message. Dependent claims 13-19 and 22-28 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12-19, and 22-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2016/0085773) (“Chang”), and further in view of  Montaque et al. (2017/0358010) (“Montaque”).
Regarding claim 12, Chang discloses a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising (¶ 136-138, 145): 
Chang - the machine-readable medium 2138 is non-transitory (in other words, not having any transitory signals) in that it does not embody a propagating signal…The memory 2130 comprises a main memory 2132, a static memory 2134, and a storage unit 2136 accessible to the processors 2110 via the bus 2102, according to some embodiments. The storage unit 2136 can include a machine-readable medium 2138 on which are stored the instructions 2116 embodying any one or more of the methodologies or functions described herein. The instructions 2116 can also reside, completely or at least partially, within the main memory 2132, within the static memory 2134, within at least one of the processors 2110 (e.g., within the processor's cache memory), (¶ 137, 145)

detecting metadata for a transaction between a mobile device and a merchant device for a merchant (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through determination of a device geo-location, processing of transaction data and/or metadata, or other information available to the device or a service provider server. The location of the device may also be detected through information from another device, such as a merchant device at the location.” For the purpose of claim interpretation, detecting metadata is understood to mean determining the location of the device. 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)

detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application on the mobile device (¶ 30, 33-44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation “detecting that the mobile device initiates a message…” is understood to mean the user sends a message about the transaction. 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device)… An individual can register with the social messaging system 130 to become a member of the social messaging system 130. Once registered, a member can form social network relationships (e.g., friends, followers, or contacts) on the social messaging system 130 and interact with a broad range of applications provided by the social messaging system 130… The social messaging application provides a messaging mechanism for users of the client device(s) 110 to send and receive messages that include text and media content such as pictures and video.  (¶ 30, 41, 42)

providing, based on the metadata for the transaction and prior to selecting an emoji for inclusion into the message,  location-specific emojis for display on an interface of the mobile device with generic emojis that are counterparts to the location-specific emojis (Fig 2, 11; ¶ 28-30, 35, 44, 49, 53-55, 60-63, 77, 78, 86, 95, 98, 116-120); and 
Chang-  The plurality of pictographs 1160 include standard emojis (e.g., provided by an operating system of the user device 1100) and geomojis received from the geolocation pictograph system 160… When the user device 216 is within the geo-fence 210, the pictograph module 170 of the geolocation pictograph system 160 identifies the custom pictograph corresponding to the geo-fence 210 as specified by the geomoji configuration data provided by the third party entity. That is to say, the pictograph module 170 provides the user device 216 with access to the custom pictograph…  The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 surrounding the physical location of the merchant store 212. Once the geolocation pictograph system 160 identifies the one or more pictographs 226, the presentation module 164 causes presentation of the one or more pictographs 226 and other pictographs on the user interface 222 of the user device 216. For example, the one or more pictographs 226 are inserted into a virtual keyboard of the user interface 222.  (¶ 54, 55, 98)

    PNG
    media_image1.png
    475
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    186
    media_image2.png
    Greyscale

selecting one of the generic emojis or one of the location-specific emojis for inclusion into the message; and (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)

causing to be displayed, through the application on the mobile device, the selected emoji in the message.  (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom pictograph on a user interface of the user device. For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)

Chang does not disclose for display on an interface of the mobile device next to generic emojis that are counterparts to the location-specific emojis.

Montaque teaches for display on an interface of the mobile device next to generic emojis that are counterparts to the location-specific emojis (Fig 8; ¶ 36, 37, 54, 63-67; claim 20)
Montaque- At step 440, the creative contents (e.g., branded emoji) are presented for display to the consumer via the messaging application 122A, providing the consumer with an opportunity to select a branded emoji to insert into a message. At step 450, the user may select one or more of the branded emoji to insert into a message, or may forego selecting or dismiss one or more of the selected emoji… the messaging application retrieves branded creative contents (e.g., from the content delivery network 140), for example, based on an identifier of the creative contents associated with the winning bid (e.g., URLs of where the contents are stored). The creative contents may be displayed to the user with the user device (¶ 54, 64)


    PNG
    media_image3.png
    438
    422
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).
Regarding claims 13, 22 and 30, Chang discloses  wherein the detecting the metadata comprises one of: receiving the metadata from the mobile device in response to an initiation of the transaction using the application on the mobile device; receiving the metadata from the merchant device in response to the merchant device processing the transaction; detecting the mobile device within a proximity to the merchant device, wherein the metadata comprises the proximity between the mobile device and the merchant device; or, detecting a pairing of the mobile device and the merchant device using short range wireless communications, wherein the metadata comprises data associated with the pairing (¶ 29, 30, 33, 55, 68, 80, 89, 95).  
Regarding claims 14, 23 and 31, Chang discloses wherein the metadata comprises a merchant device identifier for the merchant device, and wherein the location- specific emojis are determined by: determining a merchant location for the mobile device based on the merchant device identifier(¶ 33, 34, 51-54); and determining that the merchant location provides the location-specific emojis (¶ 28-34, 51, 52, 70, 71).  
Regarding claims 15, 24 and 32, Chang discloses detecting a geo-location of the mobile device through a location detection component of the mobile device, wherein the location-specific emojis are further based on the geo-location matching a merchant location for the transaction (Fig. 1; ¶ 33, 43, 51-54, 68, 89-91).   
Regarding claims 16, and 25, Chang discloses wherein the operations further comprise: detecting that the one of the location-specific emojis is used with the message and a plurality of other messages (¶ 30, 33, 36, 51, 55, 56, 106); and providing usage information of the one of the location-specific emojis to the merchant, wherein the usage information is associated with the one of the location-specific emojis used with the message and the plurality of other messages (¶ 51, 52, 58, 61, 62, 106). 
  Regarding claims 17, and 26, Montaque teaches wherein the operations further comprise: transmitting a notification to a merchant employee that the one of the location- specific emojis was used with the message, wherein the notification comprises an identifier associated with the mobile device(¶ 39, 62, 63), and wherein the merchant employee is associated with a merchant location for the merchant device (¶ 30, 31, 62, 63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
Regarding claims 18, and 27, Chang discloses with the social networking service.  Montaque teaches wherein the notification comprises a merchant interaction process for the merchant employee with a user associated with the mobile device, wherein the merchant interaction process uses the identifier associated with the mobile device, and wherein the merchant interaction process comprises one of posting a response to the message, providing feedback to the message, providing a benefit to the user based on the message, providing a graphical badge for the application on the mobile device, or increasing a social networking rank associated with the user (¶ 39, 41-45, 55, 62, 63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
Regarding claims 19, and 28, Chang discloses wherein the operations further comprise: detecting that the one of the location-specific emojis is used with the message (¶ 33, 34, 107, 112-115). Montaque teaches and providing an advertisement specific to the one of the location-specific emojis to the mobile device (¶ 42, 44, 49, 54). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide advertisers a platform to monetize the use of emojis (Montaque; ¶ 2, 3).
Claim Interpretation- claim 28 recites “detecting that the one of the location-specific emoji is used with the message for a merchant”. The claim could mean multiple things, the message was sent to the merchant(intended for the merchant), the merchant sent the message or the emoji is used for the merchant’s shop. For the purpose of claim interpretation, the limitation is  understood to mean the emoji is used for the merchant’s shop.
Regarding claim 29, Chang discloses detecting metadata for a transaction between a mobile device and a merchant device for a merchant (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through determination of a device geo-location, processing of transaction data and/or metadata, or other information available to the device or a service provider server. The location of the device may also be detected through information from another device, such as a merchant device at the location.” For the purpose of claim interpretation, detecting metadata is understood to mean determining the location of the device. 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)
detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application (¶ 30, 33-44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation “detecting that the mobile device initiates a message…” is understood to mean the user sends a message about the transaction. 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device)… An individual can register with the social messaging system 130 to become a member of the social messaging system 130. Once registered, a member can form social network relationships (e.g., friends, followers, or contacts) on the social messaging system 130 and interact with a broad range of applications provided by the social messaging system 130… The social messaging application provides a messaging mechanism for users of the client device(s) 110 to send and receive messages that include text and media content such as pictures and video.  (¶ 30, 41, 42)
 providing, based on the metadata for the transaction and prior to entering an emoji into the message, location-specific emojis for display on an interface of the mobile device with generic emojis that are counterparts of the location-specific emojis (Fig 2, 11; ¶ 28-30, 35, 44, 49, 53-55, 60-63, 77, 78, 86, 95, 98, 116-120); and 
Chang-  The plurality of pictographs 1160 include standard emojis (e.g., provided by an operating system of the user device 1100) and geomojis received from the geolocation pictograph system 160… When the user device 216 is within the geo-fence 210, the pictograph module 170 of the geolocation pictograph system 160 identifies the custom pictograph corresponding to the geo-fence 210 as specified by the geomoji configuration data provided by the third party entity. That is to say, the pictograph module 170 provides the user device 216 with access to the custom pictograph…  The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 surrounding the physical location of the merchant store 212. Once the geolocation pictograph system 160 identifies the one or more pictographs 226, the presentation module 164 causes presentation of the one or more pictographs 226 and other pictographs on the user interface 222 of the user device 216. For example, the one or more pictographs 226 are inserted into a virtual keyboard of the user interface 222.  (¶ 54, 55, 98)


    PNG
    media_image1.png
    475
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    186
    media_image2.png
    Greyscale

selecting one of the generic emojis and one of the location-specific emojis for inclusion into the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)
  
causing to be displayed, through the application on the mobile device, the one of the generic emojis and the one of the location-specific emojis in the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-120)
Chang-  The plurality of pictographs 1160 include standard emojis (e.g., provided by an operating system of the user device 1100) and geomojis received from the geolocation pictograph system 160. In various embodiments, the plurality of pictographs 1160 is scrollable (e.g., more pictographs can be viewed in response to a scroll touch gesture of the user). In some embodiments, the sorting element 1150 provides an option to sort the plurality of pictographs 1160, or otherwise navigate the plurality of pictographs 1160, according to various schemes such as sorting based on recentness (e.g., based on temporal information such as creation dates corresponding to the respective pictographs), price (e.g., if the pictographs are for sale), relevancy of the respective pictographs to various data, or other metrics. (¶ 98)

Chang does not disclose for display on an interface of the mobile device next to generic emojis that are counterparts of the location-specific emojis.

Montaque teaches for display on an interface of the mobile device next to generic emojis that are counterparts of the location-specific emojis (Fig 8; ¶ 36, 37, 54, 63-67; claim 20)
Montaque- At step 440, the creative contents (e.g., branded emoji) are presented for display to the consumer via the messaging application 122A, providing the consumer with an opportunity to select a branded emoji to insert into a message. At step 450, the user may select one or more of the branded emoji to insert into a message, or may forego selecting or dismiss one or more of the selected emoji… the messaging application retrieves branded creative contents (e.g., from the content delivery network 140), for example, based on an identifier of the creative contents associated with the winning bid (e.g., URLs of where the contents are stored). The creative contents may be displayed to the user with the user device (¶ 54, 64)


    PNG
    media_image4.png
    657
    445
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Montaque in order to provide specific services to their target audience (Montaque; ¶ 2, 3, 33).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (2016/0085773) (“Chang”), and further in view of  Rose et al. (US 10,621,22) (“Rose”).
Regarding claim 21, Chang discloses detecting metadata for a transaction between a mobile device and a merchant device for a merchant (¶ 29-34, 53-55); 
Claim Interpretation- According to the disclosure (¶ 69), “ step 402 of flowchart 400, a location of a device is detected, for example, through determination of a device geo-location, processing of transaction data and/or metadata, or other information available to the device or a service provider server. The location of the device may also be detected through information from another device, such as a merchant device at the location.” For the purpose of claim interpretation, detecting metadata is understood to mean determining the location of the device. 
Chang- The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 sur rounding the physical location of the merchant store 212. (¶ 55)

detecting that the mobile device initiates a message associated with the transaction, wherein the message comprises text entered via a social networking service accessed through an application on the mobile device (¶ 30, 33-44, 71, 85, 94, 98-103, 129); 
Claim Interpretation- According to the disclosure (¶ 13), “ In some embodiments, the data and/or metadata used to determine a location-specific emoji may be generated and/or detected through a transaction initiated by the user device with a merchant at the location and/or merchant device at the location. ” The specification does not provide the process that details detecting the initiation of a message. For the purpose of claim interpretation, the limitation “detecting that the mobile device initiates a message…” is understood to mean the user sends a message about the transaction. 
Chang- The user device sends in real time a request for a relevant pictograph to a geomoji server. The request includes a current geolocation of the user device (e.g., as determined by a Global Positioning System (GPS) component of the mobile device)… An individual can register with the social messaging system 130 to become a member of the social messaging system 130. Once registered, a member can form social network relationships (e.g., friends, followers, or contacts) on the social messaging system 130 and interact with a broad range of applications provided by the social messaging system 130… The social messaging application provides a messaging mechanism for users of the client device(s) 110 to send and receive messages that include text and media content such as pictures and video.  (¶ 30, 41, 42)

providing, based on the metadata for the transaction and the content of the message,  location-specific emojis for display on an interface of the mobile device along with generic emojis that are counterparts of the location-specific emojis (Fig 2, 11; ¶ 28-30, 35, 44, 49, 53-55, 60-63, 77, 78, 86, 95, 98, 116-120); and 
Chang-  The plurality of pictographs 1160 include standard emojis (e.g., provided by an operating system of the user device 1100) and geomojis received from the geolocation pictograph system 160… When the user device 216 is within the geo-fence 210, the pictograph module 170 of the geolocation pictograph system 160 identifies the custom pictograph corresponding to the geo-fence 210 as specified by the geomoji configuration data provided by the third party entity. That is to say, the pictograph module 170 provides the user device 216 with access to the custom pictograph…  The geolocation pictograph system 160 receives the current geolocation of the user device 216 and identifies the one or more pictographs 226 associated with the current geolocation. The merchant store 212 previously provided the geolocation pictograph system 160 with the custom pictograph (e.g., an image featuring a product or service of the merchant store 212) and specified the geo-fence 210 surrounding the physical location of the merchant store 212. Once the geolocation pictograph system 160 identifies the one or more pictographs 226, the presentation module 164 causes presentation of the one or more pictographs 226 and other pictographs on the user interface 222 of the user device 216. For example, the one or more pictographs 226 are inserted into a virtual keyboard of the user interface 222.  (¶ 54, 55, 98)

    PNG
    media_image1.png
    475
    333
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    186
    media_image2.png
    Greyscale

selecting, one of the location-specific emojis for inclusion into the message; and (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom pictograph on a user interface of the user device. For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)

causing to be displayed, through the application on the mobile device, the one of the location-specific emojis in the message (Fig 11; ¶ 30, 39, 55, 60, 70, 73, 87, 97, 98, 116-119)
Chang- if the current geolocation of the user device is within a distance of the specified geolocation provided by the third party entity, the geomoji server communicates the custom pictograph to the user device or the user device is otherwise provided access to the custom pictograph (e.g., the custom pictograph is stored on the user device). Subsequently, the user device presents the custom pictograph on a user interface of the user device. For example, the user device includes, inserts, or embeds the custom pictograph into a virtual key board of the user device allowing the user of the user device to select the custom pictograph for a particular communication... the presentation module 164 causes presentation of the ranked plurality of pictographs. The ranked plurality of pictographs can assist the user in identifying a Suitable pictograph for a particular message.  (¶ 30, 119)

Chang does not disclose parsing the message using a machine learning engine to determine content of the message. 

Rose teaches parsing the message using a machine learning engine to determine content of the message, and (column 16, line 25-35)
Claim Interpretation- According to the disclosure (¶ 17, 21), “The text may be parsed to determine certain works, phrases, and/or other information within the message…  the service provider may parse data and text within the message to determine what the customers are saying or posting about locations… For example, emoji determination application 150 may be used to track visitations to a particular location, messages sent by users and the content of those messages from parsing the words and sentences in the messages.” 
Rose - In another example, the group-based message may be analyzed (e.g., by itself, with other group-based messages in a conversation primitive) or parsed using a machine learning technique, such as topic modeling, to determine topics associated with the group-based message. (column 16, line 25-35)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang and Rose in order to determine the topics discussed in a message (Rose; column 16, line 25-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kennedy, (US 10848446) teaches customized emojis in messages, including merchant emojis per location. 
Clements et al., (US 20150317069) teaches replacing the emojis with generated emojis. 
Black et al., (US 20110010271) teaches selecting vendors with multiple vendor icons. 
Brock (US 9652791) teaches merchant locations that are identified with merchant logos for transactions.
Bryant (US 10706271) teaches placing generic emojis next to specific emojis(fig 9)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685